Appeal from a judgment of Supreme Court at Special Term, entered in Washington County, which denied, without a hearing, a petition for habeas corpus. Appellant has been convicted of two separate murders and sentenced to life imprisonment for each conviction, the sentences to run consecutively. Review of the first conviction has been completed but appeal of the second conviction is pending before the Appellate Division, Second Department. Appellant urges that the two consecutive life terms are unconstitutional because tantamount to capital punishment or at least cruel and inhuman punishment as prohibited by the Eighth Amendment of the United States Constitution. The judgment should be affirmed. Since appellant is lawfully imprisoned under the first conviction at the present time, the application is premature. (People ex rel. Tyler v. Conboy, 39 A D 2d 806; People ex rel. Taylor v. Casscles, 37 A D 2d 737.) Furthermore, until the appellate review of the second conviction is completed, appellant’s contentions cannot be viewed as other than academic. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Simons, Kane and Reynolds, JJ., concur.